internal_revenue_service number release date index number ------------------------ ---------------------------------------------------- ------------------------------------- ------------------------------------------------- -------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-110337-05 date december trust trust decedent a b ---------------------------------------------------------------------------------------------- ------------------------ ---------------------------------------------------------------------------------------------- ------------------------ --------------------- --------------------- ------------------------ foundation ------------------------------------- ----------------------------------------- --------------------- ---------------------- --------------------- ------- bank state d1 d2 year plr-110337-05 dear ------------ correspondence submitted on behalf of trust and trust collectively the trusts by their authorized representative requesting certain rulings under the internal_revenue_code this letter responds to a letter dated date and subsequent the information submitted states that the trusts were established under the will of decedent decedent died on d1 and the trusts were funded in year which was before date at the present time bank is serving as the sole trustee of the trusts the trustee of the trusts represent that no additions actual or constructive have been made to the trusts the terms of the trusts are identical except that a is the named beneficiary of trust and b is the named beneficiary of trust the terms of each trust provide that the income of each trust is to be paid to the named beneficiary during that beneficiary’s lifetime and thereafter to that beneficiary’s issue collectively and in equal shares if any issue of a beneficiary dies survived by issue such surviving issue shall take collectively and in equal shares what such deceased issue would have taken if living there is no trust provision for the invasion of principal for the benefit of the income beneficiaries if a beneficiary has no issue or upon the death of the last survivor of a beneficiary's issue the trust created for that beneficiary and that beneficiary’s issue shall terminate and the principal of the trust shall be distributed to foundation a sec_501 organization if not terminated earlier due to the death of the named beneficiary and that beneficiary’s issue each trust will terminate years after the death of the last survivor of such issue who survive decedent at the time of decedent’s death decedent was a resident of state and the trusts are governed by the laws of state the state probate code provides that for fiduciary accounting standards gains and losses on disposition of property shall be netted and reported with receipts of principal since year the trustees have allocated all capital_gains earned by the trusts to the principal of the trusts and have never distributed capital_gains to any of the income beneficiaries for certain tax years of the trusts the trustees claimed charitable deductions under sec_642 for the capital_gains as amounts permanently set_aside for charitable purposes for these years the internal_revenue_service determined that the trusts are not entitled to the deduction under sec_642 based upon the provisions of article ninth of the decedent’s will which provided the trustee certain powers regarding the determination and allocation of the trusts’ income and principal revrul_73_95 1973_1_cb_322 holds that if a trustee has discretionary power to allocate gains from the sale_or_other_disposition of property constituting principal either to principal or to income any amount the trustee elects to set_aside will not qualify plr-110337-05 for a deduction under sec_642 since it has not been permanently set_aside for a charitable purpose in order to comply with revrul_73_95 the trustee filed a petition with the state probate_court the court to modify the provisions of article ninth of decedent's will the petition was granted by the court on d2 article ninth as modified by the petition provides that the trustee has the power to take possession control and management of the trust estate to collect and receive all income_interest dividends rents and profits arising from and out of said trust estate to allocate expenses including a reasonable_compensation to the trustees in accordance with state accounting rules and state law with income and principal shares bearing consistent reasonable and appropriate burdens of such expenses article ninth section f the trustee has the power to decide what is income and what is principal in accordance with state probate accounting rules and state law provided that all capital_gains shall be assigned to principal and shall not be assigned to income article ninth section s article ninth as modified further provides that all determinations of the trustees in respect to each and all of the matters in article ninth shall be made in a manner consistent with permanent preservations of principal for the charitable_remainder beneficiary and the charitable set-aside provisions of sec_642 and shall be binding on all beneficiaries of the trusts and all other persons having any right title or interest in or to the income or principal of the trust estate whether present future vested or contingent and the trustees shall be under no liability with respect to any such determinations or to the effect or consequence thereof nor shall their accounting as trustees be in any manner questioned altered surcharged or affected with respect thereto any trustee allocation of capital_gains or other items of principal that is inconsistent with permanently setting principal aside for purposes enumerated in sec_642 shall be null and void certain other conforming changes and deletions were also made to article ninth prior to the court granting the petition article ninth section s provided that the trustee has the right to decide what is income and what is principal sec_642 provides that in the case of a_trust other than a_trust ruling meeting the specifications of subpart b of part i of subchapter_j required by the terms of its governing instrument to set_aside amounts which was created on or before date if an irrevocable remainder_interest is transferred to or for_the_use_of an organization described in sec_170 there shall be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit in the case of a_trust the preceding sentence shall apply only to gross_income earned with respect to amounts sec_61 of the code provides that gross_income means all income from sec_1_642_c_-2 of the income_tax regulations describes in general the plr-110337-05 transferred to the trust before date or transferred under a will to which sec_642 applies circumstances under which a_trust will qualify for the set-aside deduction under sec_642 sec_1_642_c_-2 provides that no amount will be considered to be permanently set_aside or to be used for a purpose described in sec_1_642_c_-2 unless under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible based solely on the facts and representations submitted we conclude that the trusts as modified by the petition granted by the court on d2 will be entitled to claim the deduction under sec_642 for amounts of gross_income consisting of capital_gains realized after d2 that are permanently set_aside during a taxable_year and added to trust principal for the ultimate benefit of foundation ruling whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an sec_1001 provides that except as otherwise provided in subtitle a the entire sec_1_1001-1 provides that the gain_or_loss realized from the conversion of revrul_69_486 1969_2_cb_159 involves two beneficiaries of a_trust who by the present case is distinguishable from revrul_69_486 because decedent’s plr-110337-05 allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in-kind distribution revrul_69_486 treats the beneficiaries as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 holds that the beneficiaries recognized gain under sec_1001 and sec_1002 will gives the trustee broad authority regarding allocation and distribution of trust principal and income an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes embodies distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id in defining what constitutes a material difference for purposes of sec_1001 the court states that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite to set_aside capital_gains permanently for foundation and to expressly prohibit the trustee from disbursing capital_gains or other forms of principal to the income beneficiaries the trustee of the trusts has represented that the modification to the trusts is consistent with the intent of the decedent to preserve the principal of the trusts for the ultimate benefit of foundation as the court has determined that this is the case and approved the modification as a way to meet the original intentions of decedent this will not result in a sale exchange or disposition for purposes of sec_1001 because the modification was a clarification of the original intention of decedent in the present case the petition modifies the trusts to expressly require the trustee moreover there will be no sale_or_exchange because the income beneficiaries did not obtain any additional rights or consideration in return for relinquishing their right to receive trust principal cf 313_us_247 holding that without the reciprocal transfer of property there can be no exchange under sec_1001 in addition according to the trustee of the trusts the trustee has always interpreted the trust language to require that capital_gains be assigned to principal and to prohibit the distribution of capital_gains to the income beneficiaries modifying the trusts to conform to the trustee’s long-standing practice will ensure that the beneficiaries will be entitled to the same benefits as those they received before the modification thus the modification will not result in a material difference in legal entitlements for the income beneficiaries or foundation therefore we conclude that the modification will not constitute a sale exchange or plr-110337-05 disposition because there will be no sale exchange or other_disposition of property the amendments to the trusts will not result in a realization event to the income beneficiaries or the trusts for purposes of sec_1001 thus the modification to the trusts will not trigger the recognition of gain under sec_1001 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst under ' a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under ' or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes and do not apply in determining for example whether the transaction results in a gift subject_to gift_tax may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer grantor established an irrevocable_trust under the terms of which trust income is payable to grantor’s child a for life and upon a’s death the remainder is to pass to a’s issue per stirpes under applicable state law unless the governing instrument provides otherwise capital_gain is allocated to principal in the trust is modified to allow the trustee to allocate capital_gain to income the modification does not shift any beneficial_interest in the trust to a lower generation as defined in sec_2651 than the sec_26_2601-1 example considers a situation in which in in the present case the trusts were irrevocable on date it is plr-110337-05 person or person who held the beneficial_interest prior to the modification the modification can only have the effect of increasing the amount distributable to a and decreasing the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not cause the trust to be subject_to the gst tax represented that no additions actual or constructive were made to the trusts after date the governing provisions of the trusts require the trustee to preserve the principal of the trusts for the ultimate benefit of the charitable_beneficiary but do not specifically reference the setting aside of capital_gains for that purpose consistent with trust accounting principles in state the trustee has always interpreted the trust language to require that all capital_gains be allocated to principal as a result since year the trustee has always allocated capital_gain to principal the modification does not give the trustee additional power that the trustee does not currently have with respect to the trusts the modifications will not shift a beneficial_interest in the trusts to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification all other trust provisions remain the same and the modifications do not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trusts conclude that the modifications of the governing provisions of the trusts will not adversely affect the trusts’ status as exempt from the gst tax and the trusts will continue to be exempt from the gst tax accordingly based on the facts submitted and the representations made we sec_4947 provides that split-interest_trusts are subject_to the rules ruling sec_4941 in part imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager s participating in the act or acts governing private_foundations and in particular sec_4941 through governing private_foundations for any amounts transferred in trust before date described in sec_4947 as such the trusts are subject_to the sec_4941 rules involving self-dealing however sec_4947 exempts any amounts transferred in trust before date from the rules governing private_foundations therefore because the trusts were funded in year there can be no self-dealing because sec_4941 does not sec_4947 states that split-interest_trusts are exempt from the rules the trusts were funded in year the trust are split-interest_trusts as plr-110337-05 apply therefore the amendment to trust and trust does not constitute self-dealing under sec_4941 except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of the federal tax consequences of the facts described above under any other provision of the code code provides that it may not be used or cited as precedent letter is being sent to the trusts’ authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
